Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0353057 to Adachi (“Adachi”).  Regarding claims 1, Figure 7B of Adachi discloses a battery pack comprising a battery group including two battery stacks (23), each of which comprises a stack of individual battery cells.  A housing accommodates those two battery stacks.  The housing includes a longitudinal direction, X, and a shorter lateral direction, Y, both of which are perpendicular to the battery pack height direction, Z.  Adachi at Fig. 7B.  Both battery stacks are offset in the shorter lateral direction, Y, to be closer to the rear wall in the Y direction and thus allow for room for relay/fuse connections (32) in the front of the housing in the Y direction.  Thus, the battery group is eccentrically located in the Y-direction.
Further regarding claim 2, the front of the battery housing in the Y direction includes a connector box (29) holding relays (33) that connect to battery terminals (42) via bus bars to allow the battery to be connected to a charging or discharging device.
Further regarding claim 3, the battery housing includes a sidewall on the rear side of the y-direction, and sidewall/ridge (26) on the front in the y-direction.  The battery group connects to that front sidewall/ridge (26) via the terminal.  At paragraph [0046].  

Further regarding claim 7, the battery group includes two battery stacks, located adjacent one another in the X-direction (i.e., second direction).  
Further regarding claim 11, the positive and negative electrode terminals included in the connector box are located on opposite sides of that box in the X-direction
Further regarding claims 12 and 14, as shown in Figure 19, the battery housing includes a lower substrate which connects the battery to the hydraulic shovel that it powers, with connections being made on each end side of the battery.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi.  Adachi is applied as described above.  Further regarding claims 5 and 8, Adachi is silent regarding stacking cells in either the height direction or the second/X direction.  However, the stacking direction of the cells in the battery units may occur in any direction and is considered to be an obvious design choice based on the space/arrangement needs of a particular application.
Further regarding claims 9 and 10, Adachi is silent regarding handles on the battery case.  Nonetheless, absent a showing of unexpected results, placing handles for carrying a battery pack on the exterior of its case in a place easiest to balance/carry the stack is considered an obvious design choice since battery packs are known to require removal/insertion/transport in vehicle assembly and repair.
Further regarding claim 13, as noted above the connector box on the far side in the first/Y-direction from the battery side in the Y-direction includes relays.  Adachi discloses that fuses are included on the back of the housing in the Y-direction.  However, placing those fuses in connector box is considered to be nothing more than an obvious rearrangement of parts to centralize all battery circuit parts into the single connector box separate from the battery stacks where they might become damaged by the battery stacks. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727